SULLIVAN, Judge
(concurring):
As noted by the court below, United States v. Graves, 1 MJ 50 (CMA 1975), is expressly based on paragraph 140(a)(2), Manual for Courts-Martial, United States, 1969 (Revised edition). It is no longer in effect since it was replaced by Mil.R.Evid. 304, Manual, supra (Change 3, 1980). Absent a constitutional requirement for presenting the members with the voluntariness question in addition to the standard credibility question (see Crane v. Kentucky, 476 U.S. 683, 106 S.Ct. 2142, 90 L.Ed.2d 636 (1986)), the specific holding of United States v. Graves, supra, is simply inapplicable. However, its more general pronouncements concerning the responsibility of the military judge where viable legal issues are raised by the record should not be lightly discounted.